


109 HR 6029 IH: To amend the Reclamation Safety of Dams Act of 1978 to

U.S. House of Representatives
2006-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6029
		IN THE HOUSE OF REPRESENTATIVES
		
			September 6, 2006
			Mr. Radanovich (for
			 himself and Mrs. Napolitano)
			 introduced the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To amend the Reclamation Safety of Dams Act of 1978 to
		  authorize improvements for the security of dams and other facilities, and for
		  other purposes.
	
	
		1.Additional authorization for
			 improvements to site security
			(a)In
			 generalThe Reclamation
			 Safety of Dams Act of 1978 (Public Law 95–578) is amended—
				(1)in
			 section 2, by inserting “and site security” after “structural safety”;
				(2)in
			 section 3, by inserting “and site security” after “dam safety”;
				(3)in section 4(c)—
					(A)by inserting “and all costs incurred for
			 building and site security activities (including facility fortifications,
			 operation, maintenance and replacement of such fortifications, and guards and
			 patrols, as identified in the Bureau of Reclamation’s Report to Congress dated
			 February 2006,)” after “for safety purposes”;
					(B)by inserting after subsection (c)(2) the
			 following:
						
							(3)In the case of the
				Central Valley Project of California, dam safety and site security costs
				allocated to irrigation and municipal and industrial water service shall be
				collected by the Secretary exclusively through inclusion of these costs in the
				operation and maintenance, rates, capital water rates, or both, and shall not
				be segregated from other project operation, maintenance, or capital costs for
				separate allocation or repayment.
							;
				and
					(C)by redesignating paragraphs (3) and (4) as
			 paragraphs (4) and (5), respectively; and
					(4)in
			 section 4(e), by inserting “or site security measure,” after “of the
			 modification” each place it appears.
				2.Reports to
			 CongressThe Reclamation
			 Safety of Dams Act of 1978 is amended as follows:
			(1)In section
			 5—
				(A)by striking
			 There are hereby inserting the following:
					
						(a)There are
				hereby
						;
				
				(B)by striking
			 Act: and inserting Act.;
				(C)by striking
			 Provided, that no funds and inserting the following:
					
						(b)No
				funds
						;
				(D)by inserting
			 the cause of which results from new hydrologic or seismic data or
			 changes in the state-of-the-art criteria deemed necessary for site security or
			 structural safety purposes, after an existing dam under this
			 Act, and before prior to 30 calendar days.; and
				(E)by adding at the
			 end the following:
					
						(c)The Secretary shall transmit an annual
				report to the Committee on Resources of the House of Representatives and the
				Committee Energy and Natural Resources of the Senate on building and site
				security measures undertaken pursuant to this Act during the fiscal year
				covered by the report. The report shall include—
							(1)a summary of
				Federal and non-Federal expenditures for the fiscal year; and
							(2)information relating to a 5-year plan for
				building and site security measures undertaken pursuant to this Act, detailed
				to show pre-September 11, 2001, and post September 11, 2001, costs for the
				building and site security
				measures.
							.
				(2)In
			 section 5A—
				(A)by inserting “or site security measure,”
			 after “modification” each place it appears;
				(B)in subsection
			 (c)(3), by striking The response and inserting When a
			 modification is the result of new hydrologic or seismic data or changes in the
			 state-of-the-art criteria deemed necessary for structural safety purposes, the
			 response;
				(C)by striking
			 section 5 and inserting section 5(b); and
				(D)in subsection (d),
			 by inserting or site security after dam safety.
				
